DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: in line 3 and again in line 4, “wherein of” should apparently read --wherein--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: in lines 3-4, “level radiation and nature” should apparently read --level and nature of radiation--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: in line 3, “wherein of” should apparently read --wherein--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in line 3 and again in line 4, “wherein of” should apparently read --wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-9 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the treatment controller adjustment signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the afterloader" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 16 recites the limitation "the treatment controller adjustment signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the treatment controller" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the treatment controller" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 are rejected by virtue of their dependence upon claim 16.
Claim 20 recites the limitations “the IVD detector” and "the treatment controller" in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keppel et al. (U.S. Pub. No. 2010/0288934 A1; cited in the IDS filed 26 May 2021; hereinafter known as “Keppel”).
Regarding claim 1, Keppel discloses a system for adaptive radiotherapy (Abstract; Fig. 2B) comprising: a treatment controller 220/227 operable to receive IVD data and produce an afterloader adjustment signal ([0060]-[0061]), wherein: the IVD data is produced according to light received by a plurality of light detection units 130, the light received by the plurality of light detection units is produced by a plurality of scintillators 105/205, each scintillator in the plurality of scintillators is configured to produce light in a presence of radiation from a radiation source 115, a level of the light produced by each scintillator is proportional to a level and nature of the radiation incident to each scintillator, each light detection unit of the plurality of light detection units is configured to produce an electrical signal in a presence of the light from one scintillator of the plurality of scintillators, and a level of the electrical signal produced by 
Regarding claim 2, Keppel discloses an IVD detector that is configured to calculate a location of the radiation source according to the electrical signals from the plurality of light detection units ([0069]; [0078]).
Regarding claim 4, Keppel discloses that the IVD detector is configured to calculate a velocity of the radiation source according to the electrical signals from the plurality of light detection units ([0088]; e.g., rate of radiation source movement).
Regarding claim 5, Keppel discloses that the treatment controller is operable to calculate an error between a desired dosage of radiation and a current dosage of radiation, and wherein the desired dosage of radiation is determined prior to radiotherapy, and wherein the current dosage of radiation is determined according to the IVD data ([0008]; [0071]; [0076]; [0080]; [0097]).
Regarding claim 11, Keppel discloses a method for adaptive radiotherapy (Abstract; Fig. 2B) comprising: producing light by a plurality of scintillators 105/205, wherein a level of the light produced by each scintillator is proportional to a level and nature of radiation, from a radiation source 115, incident to each scintillator, producing a plurality of electrical signals via a plurality of light detection units 130, wherein a level of an electrical signal produced by each light detection unit is proportional to the light, from a scintillator, incident to each light detection unit, producing IVD data according to the plurality of electrical signals, and producing an afterloader and interstitial catheter adjustment signal according to the IVD data ([0014]; [0016]; [0019]; [0043]-[0047]; [0049]; [0057]; [0065]; [0096]-[0097]; [0100]).

Regarding claim 14, Keppel discloses calculating a velocity of the radiation source according to the electrical signals from the plurality of light detection units ([0088]; e.g., rate of radiation source movement).
Regarding claim 5, Keppel discloses calculating an error between a desired dosage of radiation and a current dosage of radiation, and wherein the desired dosage of radiation is determined prior to radiotherapy, and wherein the current dosage of radiation is determined according to the electrical signals from the plurality of light detection units ([0008]; [0071]; [0076]; [0080]; [0097]).

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belley et al. (U.S. Pub. No. 2017/0304652 A1; hereinafter known as “Belley”).
Regarding claim 1, Belley discloses a system for adaptive radiotherapy (Abstract; Fig. 1) comprising: a treatment controller 120 operable to receive IVD data and produce an afterloader adjustment signal ([0034]; [0044]; [0046]; [0057]; [0063]), wherein: the IVD data is produced according to light received by a plurality of light detection units, the light received by the plurality of light detection units is produced by a plurality of scintillators, each scintillator in the plurality of scintillators is configured to produce light in a presence of radiation from a radiation source 210, a level of the light produced by each scintillator is proportional to a level and nature of the radiation incident to each scintillator, each light detection unit of the plurality of light detection units is configured to produce an electrical signal in a presence of the light from one scintillator of the plurality of scintillators, and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit ([0038]; [0047]-[0050]; [0070]-[0074]).
Regarding claim 10, Belley discloses that the IVD detector is configured to wirelessly transmit the IVD data to the treatment controller ([0045]; [0105]).
Regarding claim 11, Belley discloses a method for adaptive radiotherapy (Abstract; Fig. 1) comprising: producing light by a plurality of scintillators, wherein a level of the light produced by each scintillator is proportional to a level and nature of radiation, from a radiation source 210, incident to each scintillator, producing a plurality of electrical signals via a plurality of light detection units, wherein a level of an electrical signal produced by each light detection unit is proportional to the light, from a scintillator, incident to each light detection unit, producing IVD data according to the plurality of electrical signals, and producing an afterloader and interstitial catheter adjustment signal according to the IVD data ([0034]; [0038]; [0044]; [0047]-[0050]; [0063]; [0070]-[0074]).
Regarding claim 20, Belley discloses wirelessly transmitting the IVD data to the treatment controller ([0045]; [0105]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keppel as applied to claims 2 and 12 above, and further in view of Henning et al. (U.S. Pub. No. 2014/0153701 A1; hereinafter known as “Henning”).  Keppel discloses the invention as claimed, see rejection supra, but fails to disclose that the current location of the radiation source is calculated by triangulation according to the electrical signals from the plurality of light detection units.  Henning discloses a similar radiotherapy system and method (Abstract) that uses electrical signals from a plurality of light detection units and scintillators to calculate a location of a radiation source by triangulation in order to provide real time 3D/4D location data ([0006]-[0008]; [0039]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keppel by using triangulation calculations, as taught by Henning, in order to provide real time 3D/4D location data.

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keppel as applied to claims 1 and 11 above, and further in view of Uhlemann et al. (U.S. Pub. No. 2016/0213949 A1; hereinafter known as “Uhlemann”).
Regarding claims 6 and 16, Keppel discloses the invention as claimed, see rejection supra, but fails to disclose a surgical robot that is configured to control a placement of one or more interstitial catheters according to the treatment controller adjustment signal, or controlling such placement of catheters via a surgical robot according to the treatment controller adjustment signal.  Uhlemann discloses a similar radiotherapy system and method (Abstract) comprising a surgical robot that controls placement of one or more interstitial catheters according to a treatment controller adjustment signal in order to automatically control catheter insertion and provide greater accuracy ([0037]; [0106]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keppel with a surgical robot to control catheter placement, as taught by Uhlemann, in order to automatically control catheter insertion and provide greater accuracy.
Regarding claims 7 and 17, the combination of Keppel and Uhlemann discloses the invention as claimed, see rejection supra, and Keppel further discloses controlling a time period that the radiation source is located at a targeted position via the afterloader ([0072]; [0087]-[0088]; [0097]).
Regarding claims 8 and 18, the combination of Keppel and Uhlemann discloses the invention as claimed, see rejection supra, and Keppel further discloses adapting the 
Regarding claims 9 and 19, the combination of Keppel and Uhlemann discloses the invention as claimed, see rejection supra, and Keppel further discloses adapting the targeted position during radiotherapy by the surgical robot and the afterloader according to the IVD data received by the treatment controller ([0072]; [0082]; [0088]; [0097]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791